        Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 1 of 26




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISIPPI
                                 EASTERN DIVISION


    REAL HOSPITALITY, LLC, d/b/a EDS
    BURGER JOINT,
                                                     Case No. 2:20-cv-87-KS-MTP
                Plaintiff,

          v.

    TRAVELERS CASUALTY INSURANCE
    COMPANY OF AMERICA,

                Defendants.

     DEFENDANT TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA’S
                    MEMORANDUM OF LAW IN SUPPORT
                OF ITS MOTION TO DISMISS THE COMPLAINT

I.      INTRODUCTION

        The COVID-19 pandemic has affected the public and most businesses throughout the

country in unprecedented ways. But these challenging and unfortunate circumstances do not create

insurance coverage for losses that fall outside the terms of a policyholder’s insurance contract.1

        This proposed class action case involves whether Plaintiff’s insurance policy provides

coverage for business income losses arising from the COVID-19 pandemic. Defendant Travelers

Casualty Insurance Company of America (“Travelers”) seeks dismissal of the Complaint under




1
  Other similar COVID-19-related suits seeking coverage for business income losses are pending
in various other federal and state courts across the country. Two motions for transfer and
coordination or consolidation under 28 U.S.C. § 1407 have been filed with the Judicial Panel on
Multidistrict Litigation (“JPML”) in In re: COVID-19 Business Interruption Protection Insurance
Litigation, MDL No. 2942. Travelers, along with numerous other defendants and some of the
plaintiffs, has opposed the motions for transfer and coordination or consolidation. The JPML
hearing on the motions is scheduled for July 30, 2020.
                                                 1
       Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 2 of 26




Fed. R. Civ. P. 12(b)(6), on the grounds that the policy contains a clear and unambiguous exclusion

for any loss caused by a virus, and on several other grounds.

       Plaintiff Real Hospitality, LLC d/b/a Eds Burger Joint (“Plaintiff” or “Real Hospitality”)

owns and operates a restaurant in Hattiesburg, Mississippi. Compl., ¶¶ 13, 32. Plaintiff maintains

that it is entitled to insurance coverage under the policy’s Civil Authority, Business Income and

Extra Expense provisions for its restaurant’s claimed financial losses, which Plaintiff alleges were

caused by the COVID-19 virus, and by city and state orders (the “Orders”) issued to combat the

spread of COVID-19. Compl., ¶¶ 30, 39. But Plaintiff ignores the material terms of its Travelers

insurance policy (the “Policy”)—foremost among them an explicit exclusion of any “loss or

damage caused by or resulting from any virus, bacterium or other microorganism that induces or

is capable of inducing physical distress, illness or disease.” Ex. A, p. 148 of 170. Indeed, Plaintiff

erroneously contends that the “policy does not provide any exclusion due to losses, business or

property, from a virus or global pandemic,” and seeks a declaration that “the policy does not

contain an exclusion for a viral pandemic.” Compl., ¶¶ 30, 72.

       The case-dispositive virus exclusion is not the only reason Plaintiff’s Complaint fails as a

matter of law. Rather, Plaintiff has not and cannot plead facts necessary to establish that it is

entitled to Civil Authority, Business Income or Extra Expense coverage.

       As to coverage under the Civil Authority provision, the Policy requires: (1) “action of civil

authority that prohibits access to the described premises”; (2) that the civil authority order was

“due to direct physical loss of or damage to property” at other locations within 100 miles of

Plaintiff’s premises; and (3) that the damage to property giving rise to the civil authority order was

caused by a Covered Cause of Loss. Plaintiff has not alleged facts to satisfy any of these three

requirements for Civil Authority coverage. The Orders referenced in the Complaint explicitly do



                                                  2
       Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 3 of 26




not prohibit access to Plaintiff’s restaurant, but only suspend “dine-in services,” a fact that Plaintiff

concedes in the Complaint. Compl., ¶¶ 35-36. In fact, the Orders expressly “allow[] and highly

encourage[]” take-out and delivery service during the COVID-19 pandemic. Courts nationwide

have repeatedly held that to “prohibit access” requires that government authorities completely

prevent access to the premises. The Orders do not completely prevent access to Plaintiff’s

restaurant. Moreover, the Orders were not the result of any damage to property, let alone damage

to property caused by a Covered Cause of Loss. Instead, the Orders were issued for purposes of

“social distancing,” to slow the spread of COVID-19. Compl., ¶¶ 21, 38.

        As to the Business Income and Extra Expense coverages, the Policy requires a necessary

suspension of business operations caused by “direct physical loss of or damage to property” at the

insured premises, and the loss or damage must be “caused by or result from a Covered Cause of

Loss.” Plaintiff has not alleged facts to satisfy these prerequisites for the Business Income and

Extra Expense coverages. Plaintiff’s allegations that the “presence of the virus,” which Plaintiff

does not allege was in its own premises,2 and “suspension of [Plaintiff’s] operations” purportedly

due to the Orders constitute “direct physical loss of or damage to property” at Plaintiff’s premises,

Compl. ¶ 30, are contrary to the plain meaning of the Policy’s terms and applicable law.

        And, again, even if Plaintiff could have pleaded these factual requirements for coverage,

Plaintiff’s insurance claim—which results from the virus—would still be expressly excluded by

the virus exclusion.

        All of Plaintiff’s claims should be dismissed. Plaintiff’s declaratory judgment claim fails

because he is not entitled to the relief he seeks, and because the declaratory judgment claim is



2
  Although Travelers does not seek adjudication of this issue on this motion, even the presence of
the virus would not constitute the requisite “direct physical loss of or damage to property” at the
insured premises. See fn. 10.
                                                   3
       Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 4 of 26




duplicative of his breach of contract claim. Plaintiff’s breach of contract claim fails because the

Policy does not provide coverage for Plaintiff’s loss. To the extent Plaintiff attempts to proceed on

behalf of a proposed class, he cannot do so where his individual claims fail to state a claim. The

entire Complaint therefore should be dismissed, with prejudice.

II.    PROCEDURAL HISTORY AND ALLEGED FACTS

       A.      This Lawsuit

       Plaintiff owns and operates a restaurant, Ed’s Burger Joint, in Hattiesburg, Mississippi.

(the “Restaurant”). Compl. ¶¶ 13, 32. Plaintiff’s Policy with Travelers, for the policy period from

December 21, 2019 to December 21, 2020, is attached as Exhibit A hereto.3

       The Complaint alleges that Plaintiff suffered losses “[a]s a direct result of . . . governmental

orders and the COVID-19 pandemic,” which “forced [Plaintiff] to close its premises, suspend

business operations, and furlough employees.” Id., ¶ 39. According to the Complaint, Hattiesburg

Mayor Toby Barker issued executive orders on March 18, 2020 and March 21, 2020 which

“restrict[ed] operating times for all restaurants within Hattiesburg” and “clos[ed] all dine-in

services at Hattiesburg restaurants,” respectively. Compl., ¶ 35. The Complaint further alleges that,

on March 24, 2020, Mississippi Governor Tate Reeves issued Executive Order No. 1463, which

“further restrict[ed] restaurant operations in the State of Mississippi by suspending all dine-in

services.” Id., ¶ 36. Plaintiff does not allege, however, that these Orders restricted or prohibited

take-out and delivery services (and they did not). Id., ¶¶ 35-36. The Complaint alleges that the




3
  The Policy can be properly considered on this motion to dismiss because it is referenced in and
relied upon in the Complaint. See, e.g., New Orleans City v. Ambac Assur. Corp., 815 F.3d 196,
200 (5th Cir. 2016) (“[W]e may consider the terms of the Policy in assessing the motion to dismiss
because [defendant] attached it to its motion to dismiss, it was referred to in the complaints, and it
is central to the [plaintiff’s] claims.”).
                                                  4
       Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 5 of 26




Orders were issued as “necessary measures to protect the health and safety of all residents by

stopping the spread of the virus through human to human and surface to human contact.” Id. ¶ 38.

       Plaintiff’s Complaint pleads two causes of action. Count I seeks a declaratory judgment

that the Policy “provides coverage for business income losses and extra expense losses incurred

due to virus pandemic and the measures taken by civil authorities to prevent the spread of COVID-

19.” Id., p. 17. Count I makes clear that the losses for which coverage is being sought were “due

to the presence of COVID-19 and/or measures put in place by civil authorities to stop the spread

of COVID-19, specifically through human to human and surface to human contact . . . .” Id. ¶ 71(a)

(emphasis added). Count II of the Complaint asserts a claim for “Breach of Contract and

Anticipatory Breach of Contract,” in which Plaintiff again alleges that it and the putative class

members “were forced to close their premises to the public and cease or substantially reduce their

operations due to the measures put in place by civil authorities to stop the spread of COVID-19

through human to human and surface to human transmission.” Id., ¶ 83 (emphasis added). Plaintiff

alleges Travelers has breached its contractual duties “by failing and refusing to pay benefits owed

under its insurance policies,” and that “Travelers intends to deny or refuse to provide coverage for

business income losses or extra expenses incurred due to the measures put in place by civil

authorities to stop the spread of COVID-19.” Id., ¶¶ 84-85 (emphasis added).

       Plaintiff’s Complaint seeks to certify a nationwide class defined as Travelers policyholders

“who have suffered losses due to measures put in place by civil authorities to stop the spread of

COVID-19” and whose policies include Business Income and Extra Expense coverages and “do

not exclude coverage for pandemics . . . .” Id., ¶ 56.




                                                  5
       Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 6 of 26




       B.      The Orders

       As noted above, the Complaint relies on three executive orders: two issued by Mayor

Barker on March 18, 2020 (Executive Order No. 2020-1) and March 21, 2020 (Executive Order

No. 2020-2); and one issued by Governor Reeves on March 24, 2020 (Executive Order No. 1463).

Compl., ¶¶ 35-36. Plaintiff characterizes Mayor Barker’s Executive Order No. 2020-1 as

“restricting operating times for all restaurants within Hattiesburg” and Mayor Barker’s Executive

Order No. 2020-2 as “closing all dine-in services at Hattiesburg restaurants.” Id., ¶ 35. Plaintiff

characterizes Governor Reeves’ Executive Order No. 1463 as “further restricting restaurant

operations in the State of Mississippi by suspending all dine-in services.” Id., ¶ 36.

       Mayor Barker issued Executive Order No. 2020-1 on March 17, 2020, to take effect

beginning March 18, 2020 and ending March 31, 2020. Ex. B, p. 1 of 7.4 Executive Order No.

2020-1 did not order the closure of Plaintiff’s restaurant. Rather, Executive Order No. 2020-1

required “[a]ll full-service restaurants with indoor seating [to] cease operations at 9 p.m. daily.

Once the dining room closes, a restaurant may still offer delivery or pick-up and to go orders.” Id.

The order also required a reduction in indoor and outdoor seating capacity. Id. Mayor Barker

amended Executive Order No. 2020-1 through issuance of Executive Order No. 2020-2 on March

21, 2020. Executive Order No. 2020-2 took effect beginning March 22, 2020 and ended April 30,


4
  The executive orders can be properly considered on this motion to dismiss because they are
referenced in and relied upon in the Complaint, and because the Court can take judicial notice of
them under Fed. R. Evid. 201(b), (d) (“The court may judicially notice a fact that is not subject to
reasonable dispute because it: (1) is generally known within the trial court’s territorial jurisdiction;
or (2) can be accurately and readily determined from sources whose accuracy cannot reasonably
be questioned”; “[t]he court may take judicial notice at any stage of the proceeding”). See, e.g.,
Harris v. Bd. of Sup'rs of Louisiana State Univ. & Agr. & Mech. Coll. ex rel. LSU Health Sci. Ctr.
Shreveport, 409 F. App'x 725, 727 n.2 (5th Cir. 2010) (taking judicial notice of website of
university system’s Board of Supervisors to determine membership of Board); Norris v. Hearst
Tr., 500 F.3d 454, 461 n.9 (5th Cir. 2007) (“[I]t is clearly proper in deciding a 12(b)(6) motion to
take judicial notice of matters of public record.”).
                                                   6
       Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 7 of 26




2020. Id., p. 2 of 7. Executive Order No. 2020-2 provides that “[a]ll restaurants located in the City

of Hattiesburg, with or without drive-in or drive-through services, may only provide take-out, pick-

up, delivery, or drive-through services as allowed by law. There shall be no in-house dining or

available sitting areas for the public.” Id. (emphasis added).

       Governor Reeves issued Executive Order No. 1463 on March 24, 2020. Id., pp. 3-7 of 7.

Executive Order No. 1463 provides that, effective from March 24, 2020 to April 17, 2020,

“restaurants, bars, or other dining establishments shall suspend all dine-in services unless able to

reduce capacity to allow no more than 10 people to be gathered in a single space at the same time

where individuals are seated or otherwise in close proximity to each other.” Id., p. 2 (emphasis

added). The Order went on to provide: “However, the use of drive-thru, carryout, or delivery

options is allowed and highly encouraged.” Id. (emphasis added).

       The Orders state that they were issued “in response to the COVID-19 outbreak,” “in an

effort to slow the spread of Covid-19,” Exec. Order No. 2020-1, at p. 1, Exec. Order No. 2020-2,

at p. 1, and due to “the worldwide outbreak of COVID-19 and the effects of its extreme risk of

person-to-person transmission throughout the United States and Mississippi . . . .” Exec. Order No.

1463, at p. 1. Nothing in the Orders requires the complete closure of the Restaurant. Indeed, the

Orders either expressly permit, or “allow[] and highly encourage[]” restaurants to provide take-

out and delivery services.

       C.      Contract Language at Issue

               1.      The Relevant Coverage Provisions

       Plaintiff purchased a Restaurant Pac Policy from Travelers, which insured its business

personal property (such as furniture and equipment) from direct physical loss of or damage to

property caused by covered causes of loss, such as a fire or windstorm. For example, in the event


                                                  7
       Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 8 of 26




of a fire that requires a suspension of business operations, the Policy would cover a loss of business

income or increase in expenses that results from the suspension of operations caused by the fire

damage and occurs during the “period of restoration”—while the repairs are being made.

        As noted above, Plaintiff’s Complaint seeks coverage under the Policy’s Business Income,

Extra Expense, and Civil Authority coverages. The Business Income and Extra Expense provisions

state, in relevant part:

            a. Business Income
               ...
               (2) We will pay for the actual loss of Business Income you sustain due to
                   the necessary “suspension” of your “operations” during the “period of
                   restoration”. The “suspension” must be caused by direct physical loss
                   of or damage to property at the described premises. The loss or damage
                   must be caused by or result from a Covered Cause of Loss. . . . .
               ...
            b. Extra Expense
               (1) Extra Expense means reasonable and necessary expenses you incur
                   during the “period of restoration” that you would not have incurred if
                   there had been no direct physical loss of or damage to property caused
                   by or resulting from a Covered Cause of Loss.

Ex. A, pp. 22-23 of 170 (underscores added). The Policy defines “Covered Causes of Loss” as

“RISKS OF DIRECT PHYSICAL LOSS unless the loss is . . . [e]xcluded.” Id., pp. 23-24 of 170

(underscore added). As highlighted above, the express requirements for Business Income and

Extra Expense coverages to apply include: (i) “direct physical loss of or damage to property” at

Plaintiffs’ premises; and (ii) such loss or damage “must be caused by or result from a Covered

Cause of Loss” (i.e., a non-excluded cause).

        In the provision entitled “Civil Authority,” coverage for Business Income and Extra

Expense resulting from a “Covered Cause of Loss” is extended to

                the actual loss of Business Income you sustain and reasonable and necessary
                Extra Expense you incur caused by action of civil authority that prohibits
                access to the described premises. The civil authority action must be due to
                direct physical loss of or damage to property at locations, other than

                                                  8
      Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 9 of 26




               described premises, that are within 100 miles of the described premises,
               caused by or resulting from a Covered Cause of Loss.

Id., pp. 32 of 170 (underscores added). As highlighted above, the express requirements for Civil

Authority coverage to apply include: (i) a civil authority action must “prohibit” access to the

insured’s premises, (ii) the action must be “due to direct physical loss of or damage to property”

at a location other than Plaintiff’s premises but within 100 miles, and (iii) such damage must be

“caused by or resulting from a Covered Cause of Loss” (i.e., a cause that is not excluded from

coverage).

               2.     The Virus Exclusion

       The Policy contains an endorsement entitled “EXCLUSION OF LOSS DUE TO VIRUS

OR BACTERIA,” which expressly applies to Business Income, Extra Expense and Civil Authority

coverages. The exclusion provides, in pertinent part, as follows:

       This endorsement modifies insurance provided under the following:
       ...
               COMMERCIAL PROPERTY COVERAGE PART5
       ...
       A. The exclusion set forth in Paragraph B. applies to all coverage under all forms
           and endorsements that comprise this Coverage Part or Policy, including but not
           limited to forms or endorsements that cover property damage to buildings or
           personal property and forms or endorsements that cover business income, extra
           expense, rental value or action of civil authority.

       B. We will not pay for loss or damage caused by or resulting from any virus,
          bacterium or other microorganism that induces or is capable of inducing
          physical distress, illness or disease.

Ex. A, p. 148 of 170 (emphasis added).




5
 The Policy includes the Businessowners Property Coverage Special Form, Form MP T1 02 02
05. See Ex. B, pp. 9, 21 of 170. The Policy provides that “[e]ndorsements referencing the
Commercial Property Coverage Part . . . apply to the Businessowners Property Coverage Special
Form in the same manner as they apply to the forms they reference.” Id., p. 12 of 170.
                                                9
       Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 10 of 26




        As demonstrated below, Plaintiff’s factual allegations cannot satisfy the prerequisites for

coverage under the Civil Authority, Business Income or Extra Expense coverages, and, in any

event, the virus exclusion clearly and unambiguously precludes coverage.

III.    LEGAL STANDARDS

        To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must contain

sufficient factual matter, which, if accepted as true, “state[s] a claim to relief that is plausible on

its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A

plaintiff “must plead more than labels and conclusions,” and “[f]actual allegations must be enough

to raise the right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555. “Where a

complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it stops short of the

line between possibility and plausibility of entitlement to relief.” Iqbal, 556 U.S. at 678. Courts

also may not presume the truth of an allegation that is contradicted by documents attached to or

referenced in the Complaint. Kamps v. Baylor Univ., 592 F. App'x 282, 284 n.1 (5th Cir. 2014)

(“If an allegation is contradicted by the contents of an exhibit attached to the pleading, then indeed

the exhibit and not the allegation controls.”).

        Under Mississippi law,6 courts “follow[] the plain meaning and common sense approach

when interpreting insurance clauses.” Wooten v. Mississippi Farm Bureau Ins. Co., 924 So. 2d


6
  Mississippi law applies here. This Court, sitting in diversity jurisdiction, applies the choice of
law rules of the forum state, i.e., Mississippi. Sorrels Steel Co., Inc. v. Great Southwest Corp.,
906 F.2d 158, 167 (5th Cir. 1990). In cases arising from insurance contracts, Mississippi follows
RESTATEMENT (SECOND) CONFLICT OF LAWS § 193, under which “the rights created by [an
insurance] contract ‘are determined by the local law of the state which the parties understood was
to be the principal location of the insured risk during the term of the policy.’” Hartford
Underwriters Ins. Co. v. Found. Health Servs. Inc., 524 F.3d 588, 594 (5th Cir. 2008) (citing
                                                  10
      Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 11 of 26




519, 522 (Miss. 2006). Under this approach, “when the words of an insurance policy are plain and

unambiguous, the court will afford them their plain, ordinary meaning and will apply them as

written.” Shelter Mut. Ins. Co. v. Simmons, 543 F. Supp. 2d 582, 585 (S.D. Miss.), aff'd, 293 F.

App'x 273 (5th Cir. 2008). Moreover, a court “cannot alter or change [a] contract where [its] terms

are not ambiguous, despite resulting hardship on [the] insured.” State Farm Mut. Auto. Ins. Co. v.

Scitzs, 394 So. 2d 1371, 1373 (Miss. 1981); see also Bay Point High & Dry, Inc. v. Gore Brennan,

No. CIVA 106CV178-LG-JMR, 2007 WL 2908637, at *2 (S.D. Miss. Oct. 3, 2007) (courts

applying Mississippi law “will not rewrite or deem a contract ambiguous where the language is

clear and indicative of its contents”).

IV.    ARGUMENT

       The facts pleaded in the Complaint demonstrate as a matter of law that Real Hospitality

cannot prove an entitlement to coverage under the Policy. Indeed, the Complaint seeks coverage

for losses that Plaintiff expressly alleges were caused by orders issued to combat the spread of a

virus—yet, as previously described, the Policy contains an explicit exclusion of any type of

property coverage, including Business Income, Extra Expense, and Civil Authority coverage, for

any “loss or damage caused by or resulting from any virus, bacterium or other microorganism that

induces or is capable of inducing physical distress, illness or disease.” For this reason alone,

Plaintiff’s claims for declaratory relief regarding coverage and for breach of contract should be

dismissed with prejudice. To the extent Plaintiff asserts its claims on behalf of a proposed class,

the claims must also be dismissed because Plaintiff has failed to state a claim for relief as to itself.




RESTATEMENT § 193). Here, the Policy was issued to Real Hospitality at an address located in
Mississippi and insured property located in Mississippi. Compl., ¶¶ 31-32; Ex. A, p. 1 of 170.
                                                  11
      Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 12 of 26




       A.      Real Hospitality Is Not Entitled to Civil Authority Coverage as a Matter of
               Law

       Civil Authority coverage insures certain business losses and expenses “caused by action of

civil authority” that is “due to direct physical loss of or damage to property . . . caused by or

resulting from a Covered Cause of Loss.” Ex. A, p. 35 of 170 (emphasis added); see also Compl.,

¶ 29 (quoting Civil Authority provision). Again, the Policy explicitly excludes losses “caused by

or resulting from any virus” from its Covered Causes of Loss. Moreover, the “action of civil

authority” must “prohibit[] access to the described premises” for there to be any potential of

coverage. Ex. A, p. 35 of 170. As Plaintiff implicitly concedes, Compl. ¶¶ 35-36, the Orders do

not prohibit access to the premises—rather, the Orders “allow[] and highly encourage[]” access to

the premises to allow for take-out and delivery service. Ex. B, pp. 1-2, 4 of 7 (emphasis added).

Furthermore, Plaintiff alleges, and the Orders reflect, that they were issued not due to any damage

to property, but rather for public health purposes, to slow the spread of COVID-19. Because

Plaintiff’s allegations fail to satisfy any of the required elements of Civil Authority coverage,

dismissal is warranted as to Plaintiff’s requests regarding this coverage.

               1.      Civil Authority Coverage Does Not Apply to Losses Caused by or
                       Resulting From a Virus

       Pursuant to the Policy’s express terms, an “action of civil authority” can only give rise to

coverage if, among other things, the action is taken due to physical loss or damage “caused by or

resulting from a Covered Cause of Loss.” Ex. A, p. 35 of 170 (emphasis added). As a matter of

logic as well as explicit policy language, an excluded risk of loss is not a Covered Cause of Loss.

       Plaintiff alleges that the Orders were issued as “necessary measures to protect the health

and safety of all residents by stopping the spread of the virus through human to human and surface

to human contact.” Compl., ¶ 38 (emphasis added). The Orders themselves state that they are



                                                 12
      Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 13 of 26




intended to “slow the spread of Covid-19” and “to minimize risk of possible further transmission

of COVID-19.” Ex. B, pp. 1-3 of 7. The losses alleged, therefore, are caused by or result from the

Coronavirus, a risk of loss that falls squarely within the Policy’s broad exclusion of “loss or

damage caused by or resulting from any virus, bacterium or other microorganism that induces or

is capable of inducing physical distress, illness or disease.” Ex. A, p. 148 of 170. And the exclusion

expressly applies to the Civil Authority coverage. Id. (“The exclusion . . . applies to . . . forms or

endorsements that cover business income, extra expense, rental value or action of civil authority.”

(emphasis added)).

       Mississippi law instructs that courts “follow[] the plain meaning and common sense

approach when interpreting insurance clauses.” Wooten, 924 So. 2d at 522 (Miss. 2006). Under

this approach, “when the words of an insurance policy are plain and unambiguous, the court will

afford them their plain, ordinary meaning and will apply them as written.” Simmons, 543 F. Supp.

2d at 585. Mississippi courts evaluating policy exclusions foreclosing coverage for losses “caused

by” or “resulting from” specified noncovered risks have found the provisions unambiguous and

applied their plain meaning. See, e.g., Robichaux v. Nationwide Mut. Fire Ins. Co., 81 So. 3d

1030, 1036 (Miss. 2011) (“[C]overage does not extend to ‘loss caused by flooding[] . . . . Thus,

there is no ambiguity in the policy that could be interpreted in favor of the [insured].”); Leonard

v. Nationwide Mut. Ins. Co., 499 F.3d 419, 430 (5th Cir. 2007) (exclusion for loss “resulting

directly or indirectly from” specified noncovered risks unambiguously excluded coverage).7



7
 While few courts have had occasion to construe a virus or microorganism exclusion, courts have
enforced them in accordance with their clear and unambiguous language. See, e.g., Certain
Underwriters at Lloyd’s London v. Creagh, Civ. A. No. 12-571, 2013 WL 3213345 (E.D. Pa. June
26, 2013) (holding that exclusion for “any loss . . . arising out of or relating to . . . [a]
microorganism of any type” precluded coverage for damage to bathroom caused by bacteria from
dead body), aff’d, 563 Fed. App’x 209 (3d Cir. 2014); Doe v. State Farm Fire & Cas. Co., No.
2015-0136, 2015 WL 11083311, at *2 (N.H. Sept. 21, 2015) (“We conclude that a reasonable
                                                 13
      Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 14 of 26




       There is no question that the plain language of the virus exclusion controls here. The

Complaint specifically (and necessarily) describes the “Coronavirus,” also referred to as SARS-

CoV-2 or the COVID-19 virus, as a “virus” that has resulted in the “deadly COVID-19 outbreak”

and “worldwide pandemic,” and alleges that the virus poses serious risks to human health, has

caused many deaths, and has “taxed the United States’ health care delivery system to near collapse

with an overflow of critically ill patients . . . .” Compl. p. 1, ¶¶ 1, 16-21. Thus, as alleged by

Plaintiff, the Coronavirus is a virus “capable of inducing physical distress, illness or disease,”

which falls squarely within the scope of the virus exclusion. Ex. A, p. 148 of 170. The Coronavirus

is not a Covered Cause of Loss and therefore cannot give rise to Civil Authority coverage.

       Nonetheless, Plaintiff explicitly requests declarations that the Policy does not include a

virus exclusion and that the Policy thus provides coverage for losses caused by the “virus

pandemic.” Compl. ¶¶ 72-73, p. 17 (“Wherefore” paragraph). Plaintiff also alleges that Travelers

breached the Policy by denying Plaintiff’s claim for losses resulting from COVID-19. Compl.,

¶¶83-84. As discussed above and demonstrated by the Policy itself, the Policy does include a virus

exclusion. Ex. A, p. 148 of 170. To grant Plaintiff’s request—i.e., to declare the Policy does not

include a virus exclusion—would “distort” the Policy into “a different contract from that actually

entered into by the parties.” Maryland Cas. Co. v. Franklin Cty., 2010 WL 11578543, at *5 (S.D.

Miss. Sept. 2, 2010) (quoting Travelers Indem. Co. v. State Farm Mut. Auto. Ins. Co., 246 So. 2d




person in the position of the insured, based upon more than a casual reading of the policy as a
whole, would understand the policy to exclude all diseases and viruses that can be transmitted
from one person to another.”); Lambi v. Am. Family Mut. Ins. Co., 498 F. App’x 655, 656 (8th Cir.
2013) (“the policy excluded bodily injury arising out of the actual or alleged transmission of a
communicable disease, and infecting another with the HIV virus clearly falls within the plain and
ordinary meaning of the transmission of a communicable disease”); Clarke v. State Farm Fla. Ins.,
123 So. 3d 583, 584 (Fla. Dist. Ct. App. 2012) (similar result, finding exclusion unambiguous).
                                                14
      Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 15 of 26




498, 510 (Miss. 1971)). Such a result would effectively “rewrite [the Policy] under the guise of

construction.” Id.

       Because Plaintiff’s construction of the Policy requires that the virus exclusion be ignored,

it is unreasonable, and dismissal is warranted.

               2.      Civil Authority Coverage Does Not Apply Because the Orders Did Not
                       “Prohibit Access” to Plaintiff’s Premises

       Plaintiff’s allegations also fail to establish Civil Authority coverage for the independent

reason that the Orders did not “prohibit access” to the described premises, Plaintiff’s restaurant.

Courts interpreting civil authority provisions uniformly require the phrase “prohibit access” to

mean to “formally forbid” or “prevent” any access to the premises. See, e.g., Southern Hospitality,

Inc. v. Zurich American Ins., 393 F.3d 1137, 1140 (10th Cir. 2004); 730 Bienville Partners, Ltd.

v. Assurance Co. of Am., 67 F. App'x 248 (5th Cir. 2003) (interpreting “prohibit,” as used in civil

authority provision, to mean “to forbid by authority or command”). Limitations restricting access

are not sufficient. For example, in St. Paul Mercury Ins. Co. v. Magnolia Lady, Inc., 1999 WL

33537191 (N.D. Miss. Nov. 4, 1999), the court concluded that access to the insured casino had not

been “den[ied],”8 and thus civil authority coverage had not been triggered, where a state order

closed one bridge leading to the insured premises but left open a second bridge providing access

to the premises. Id. at *3. Similarly, in 730 Bienville Partners, Ltd. v. Assurance Co. of Am., 67 F.

App'x 248 (5th Cir. 2003), the Fifth Circuit held that, although a hotel had suffered a decrease in



8
  The Fifth Circuit has adopted the Lady Magnolia court’s interpretation of “when a Civil Authority
. . . denies access” and applied it to civil authority provisions cast in terms of “action of civil
authority that prohibits access.” 730 Bienville Partners, Ltd. v. Assurance Co. of Am., 67 F. App’x
248 (5th Cir. 2003) (unpublished). The words “prohibit access” make even more clear that a civil
authority must completely prevent access to the insured premises in order for civil authority
coverage to apply.


                                                  15
      Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 16 of 26




income after airports were closed following the September 11th attacks, there was no civil

authority coverage because “[t]he generally prevailing meaning of ‘prohibit’ is . . . ‘to forbid by

authority or command,’” and “[i]t is undisputed that the FAA did not forbid any person to access

the [insured’s] hotels.” Id. at *2.

        730 Bienville Partners, Ltd. and other civil authority coverage cases after the September

11, 2001 terrorist attacks reinforced this distinction between orders that “prohibit access” to an

insured premises and those that impact business operations, but without prohibiting access. Courts

across the country uniformly rejected attempts by hotels, airport parking garages, and even airport

gift shops to claim coverage for losses incurred as a result of the FAA orders because they did not

“prohibit access” to the various businesses. See Southern Hospitality, 393 F.3d at 1140 (“The FAA

order prohibited access to airplane flights; it did not prohibit access to hotel operations.”);

Philadelphia Parking Auth. v. Fed. Ins. Co., 385 F. Supp. 2d 280, 289 (S.D.N.Y. 2005) (While the

order “may have temporarily obviated the need for Plaintiff’s parking services, it did not prohibit

access to Plaintiff’s garages and therefore cannot be used to invoke coverage[.]”); Backroads Corp.

v. Great Northern Ins., 2005 WL 1866397, *6 (N.D. Cal. 2005) (similar); Paradies Shops, Inc. v.

Hartford Fire Ins. Co., No. 1:03-CV-3154-JEC, 2004 WL 5704715, at *7 (N.D. Ga. Dec. 15, 2004)

(“The Court sees no reasonable means of construing [the] order to ground all aircraft as an order

specifically forbidding access to plaintiff’s premises” in airport terminal stores). Likewise, while

post-September 11th orders closing lower Manhattan businesses in the days following the attacks

“prohibited access” to businesses, subsequent “vehicular traffic restrictions” were insufficient to

trigger coverage even though they “restrain[ed] . . . normal operating procedures” for

businesses. Abner, Herrman & Brock, Inc. v. Great N. Ins. Co., 308 F. Supp. 2d 331, 335-36




                                                16
      Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 17 of 26




(S.D.N.Y. Mar. 12, 2004); see also 54th St. Ltd. Partners, L.P. v. Fid. & Guar. Ins. Co., 763

N.Y.S.2d 243, 244 (N.Y. App. Div. 2003).

       Here, the Orders referenced in Plaintiff’s Complaint make clear that access to the insured

premises was not prohibited—in fact, access to the Restaurant was “allowed and highly

encouraged” in order for Plaintiff to provide take-out and delivery service to its customers.9 Ex.

B, p. 4 (Executive Order No. 1463); id. at 1-2 (Executive Order Nos. 2020-1 and 2020-2, which

permit take-out and delivery service). That access to the Restaurant has been limited insofar as

Executive Order No. 2020-2 bars dine-in service does not bring Plaintiff’s claimed losses within

the Policy’s Civil Authority coverage. The Policy requires that an applicable order “prohibit”

access, not limit access. Courts uniformly hold that this language requires that an order

“completely prohibit[] access”—not “merely hinder[] access”—to implicate coverage. Ski

Shawnee, 2010 WL 2696782, at *5; see also Commstop, Inc. v. Travelers Indemn. Co. of Conn.,

No. cv-11-1257, 2012 WL 1883461 (W.D. La. 2012), at *9 (coverage only applies where access

is “totally and completely prevented—i.e., made impossible” by the civil authority action); Kean,

Miller, Hawthorne, D’Armond McCowan & Jarman, LLP v. Nat’l Fire Ins. Co. of Hartford, No.

CIV. A. 06-770-C, 2007 WL 2489711, at *4 (M.D. La. Aug. 29, 2007) (no coverage when order

“encouraged” residents to stay off streets before hurricane, because it did not “actually and

completely prohibit access”); By Dev., Inc. v. United Fire & Cas. Co., No. CIV. 04-5116, 2006



9
  To the extent that Plaintiff alleges that it “has been forced to close its premises, suspend business
operations, and furlough employees,” Compl., ¶ 39 (emphasis added), that appears to be a
reference to a business decision made by Plaintiff, because the Orders unambiguously do not
require such closure. In any event, the Orders’ express language controls over any erroneous
interpretation of the Orders in Plaintiff’s allegations. See Kamps, 592 F. App’x at 284 n.1; Perry
v. Fed. Nat. Mortg. Ass’n, No. 3:14-CV-0077-B, 2014 WL 3972295, at *6 (N.D. Tex. Aug. 13,
2014) (disregarding, on motion to dismiss, allegations that “run directly contrary to the documents
incorporated into the petition by reference”).
                                                  17
      Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 18 of 26




WL 694991, *5 (D.S.D. Mar. 14, 2006), aff’d, 206 F. App’x 609 (8th Cir. 2006). Plaintiff has not

and cannot allege that the Orders “completely prohibited” access to its business premises given

that the Orders expressly permitted and encouraged take-out and delivery service.

               3.      Civil Authority Coverage Does Not Apply Because the Complaint Does
                       Not Allege That the Orders Were “Due to Direct Physical Loss of or
                       Damage to Property” at Other Locations

       Plaintiff’s allegations also fail to satisfy the Policy’s requirement that “[t]he civil authority

action must be due to direct physical loss of or damage to property at locations, other than

described premises, that are within 100 miles of the described premises, caused by or resulting

from a Covered Cause of Loss.” Ex. A, p. 35 of 170. Courts have consistently held that this policy

provision requires “requires proof of a causal link between prior damage and civil authority

action.” Dickie Brennan & Co. v. Lexington Ins. Co., 636 F.3d 683, 687 (5th Cir. 2011) (emphasis

added); see also South Texas Med. Clinics, P.A. v. CNA Fin. Corp., Civ. A. No. H-06-4041, 2008

WL 450012, at *8 (S.D. Tex. Feb. 15, 2008) (words “due to” in civil authority provision require a

“close causal link” between damage to property and civil authority order).

       Here, Plaintiff alleges that the Orders were “necessary measures to protect the health and

safety of all residents by stopping the spread of the virus through human to human and surface to

human contact.” Compl., ¶ 38; see also id., ¶¶ 71(a), 83, 85 (describing Orders’ purpose as

“stop[ping] the spread of COVID-19”); see also Ex. B, pp. 1-3 of 7 (Orders variously describing

their purposes as “slow[ing] the spread of Covid-19” and “minimiz[ing] risk of possible further

transmission of COVID-19”). Plaintiff has not alleged facts capable of establishing that the Orders

were issued “due to direct physical loss of or damage to” property, and they were not. See generally

Ex. B. This is another independent reason why Plaintiff is not entitled to coverage under the Civil

Authority provision. See, e.g., Dickie Brennan, 636 F.3d at 686 (no civil authority coverage



                                                  18
      Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 19 of 26




because order was not “‘due to’ physical damage to property”); United Air Lines, Inc. v. Ins. Co.

of State of Pa., 439 F.3d 128, 134 (2d Cir. 2006) (civil authority coverage did not apply where “the

government’s subsequent decision to halt operations at the Airport indefinitely was based on fears

of future attacks” on September 11, 2001, not because of damage to adjacent property); Kelaher,

Connell & Conner, P.C. v. Auto-Owners Ins. Co., No. 4:19-CV-00693-SAL, 2020 WL 886120,

*8 (D.S.C. Feb. 24, 2020) (finding no coverage under civil authority provision where governor’s

executive order, “which started the mandatory evacuation, does not reference any ‘damage or

destruction of property’”); Paradies Shops, 2004 WL 5704715 at *7 (finding no coverage under

civil authority provision where order issued after September 11th attacks “was issued as a result

of the threat of additional terrorist acts,” not due to existing damage to property); South Texas Med.

Clinics, 2008 WL 450012 at *10 (finding no coverage under civil authority provision where “the

mandatory evacuation order for Wharton County was issued due to the anticipated threat of

damage to the county and not due to property damage that had occurred”).

       To summarize: as a matter of law, Plaintiff is not entitled to a declaration establishing Civil

Authority coverage under the Policy because the Complaint does not and cannot allege:

(1) physical loss or damage to non-insured property “caused by or resulting from a Covered Cause

of Loss” in light of the virus exclusion; (2) that the Orders “prohibited access” to Plaintiff’s

premises; or (3) that the Orders were “due to direct physical loss of or damage to property[.]”

       B.      Plaintiff Cannot Establish Entitlement to Business Income or Extra Expense
               Coverage

       Given the Complaint’s focus on the Orders, the focal point of the Complaint is Civil

Authority coverage. Yet Plaintiff also seeks coverage under the Business Income and Extra

Expense coverages. Compl. ¶¶ 72, 80-81, 85. This claim also fails as a matter of law. As explained

below, Plaintiff has not alleged any facts demonstrating, as expressly required by the Business

                                                 19
      Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 20 of 26




Income and Extra Expense provisions, that there was “direct physical loss of or damage to property

at [Plaintiffs’] premises.” Nor has Plaintiff alleged, or can it allege, that any purported “direct

physical loss of or damage to property” at its premises was caused by a Covered Cause of Loss.

The virus exclusion discussed above expressly applies not only to Civil Authority coverage but

also to the Business Income and Extra Expense coverages.

               1.      As a Matter of Law, Plaintiff Is Not Entitled to Business Income or
                       Extra Expense Coverage Because Plaintiff Has Not Alleged Facts
                       Capable of Establishing “Direct Physical Loss of or Damage to
                       Property at [Plaintiff’s] Premises”

       The Business Income provision provides coverage for “actual loss of Business Income . . .

due to the necessary ‘suspension’ of [Plaintiff’s] ‘operations’” only if (1) the suspension is “caused

by direct physical loss of or damage to property at the described premises,” and (2) the direct

physical loss or damage is “caused by or result[s] from a Covered Cause of Loss.” Ex. A, pp. 22-

23 of 170. The Extra Expense Coverage similarly requires “direct physical loss of or damage to

property caused by or resulting from a Covered Cause of Loss.” Id., p. 23 of 170. Under either

provision, the Policy provides coverage only if there has been “direct physical loss of or damage

to property” that was “caused by or result[ed] from a Covered Cause of Loss.”

       Plaintiff’s Complaint includes vague, conclusory allegations that “Plaintiff and all

similarly situated Class Members have suffered a direct physical loss of and damage to their

property due to the presence of the virus and due to the suspension of their operations from the

global COVID-19 pandemic and the civil authorities’ measures to stop the human to human and

surface to human transmission of COVID-19.” Compl., ¶ 30 (emphasis added); see also id., ¶ 6

(alleging “the COVID-19 pandemic and the corresponding response by civil authorities to stop the

spread of the outbreak . . . has caused physical property loss and damage to the insured property”);

id., ¶ 42 (alleging that “COVID-19 is physically impacting private commercial property in the

                                                 20
      Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 21 of 26




Hattiesburg area, the State of Mississippi and throughout the United States”); id., ¶ 64(d) (alleging

common question of law and fact as to “[w]hether the presence of COVID-19 and/or the measures

put in place by civil authorities to stop the spread of COVID-19 caused physical loss or damage to

covered commercial property”). Plaintiff also alleges that “[t]he virus physically impacts public

and private property.” Id., ¶ 30.

       To the extent Plaintiff vaguely claims the virus somehow caused physical damage to the

insured property,10 without alleging any supporting facts, such vague and conclusory allegations

fail to “raise the right to relief above the speculative level,” and therefore such be dismissed.

Twombly, 550 U.S. at 555. Moreover, as explained above and again below, the virus exclusion

would bar any such claim.

       To the extent that Plaintiff also vaguely alleges that the “suspension of operations” at

Plaintiff’s restaurant “from the global COVID-19 pandemic and the civil authorities’ measures to

stop the human to human and surface to human transmission of COVID-19” constitutes direct

physical loss of or damage to property, Compl. ¶ 30, those allegations likewise fail as a matter of

law. As the Fifth Circuit has explained in applying Mississippi law, “[t]he requirement that the

loss be ‘physical,’ given the ordinary definition of that term is widely held to exclude alleged losses

that are intangible or incorporeal, and, thereby, to preclude any claim against the property insurer

when the insured merely suffers a detrimental economic impact unaccompanied by a distinct,

demonstrable, physical alteration of the property.” Hartford Ins. Co. of the Midwest v. Miss. Valley




10
   Although Travelers does not seek adjudication of this issue on this motion, the presence of the
virus on a surface would not constitute direct physical loss of or damage to property as a matter of
law. See Social Life Magazine, Inc. v. Sentinel Ins. Co. Ltd., No. 20 Civ. 3311 (VEC), tr. at 5, 15
(S.D.N.Y. May 14, 2020) (Ex. C hereto) (court explaining in case making allegations similar to
Plaintiff’s allegations that COVID-19 “damages lungs,” “[i]t doesn’t damage printing presses” or
other property, and “this is just not what’s covered under these insurance policies”).
                                                  21
      Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 22 of 26




Gas Co., 181 Fed. Appx. 465, 470 (5th Cir. 2006) (unpublished; emphasis added) (quoting 10A

Couch on Ins. § 148:46 (3d ed. 2005)); J. O. Emmerich & Assocs., Inc. v. State Auto Ins. Cos., No.

3:06CV00722-DPJ-JCS, 2007 WL 9775576, at *4 (S.D. Miss. Nov. 19, 2007) (applying same

definition of “direct physical loss or damage”). The Fifth Circuit further explained that “[t]he

language ‘physical loss or damage’ strongly implies that there was an initial satisfactory state that

was changed by some external event into an unsatisfactory state—for example, the car was

undamaged before the collision dented the bumper.” Miss. Valley Gas Co., 181 Fed. Appx. at 470

(quoting Trinity Indus., Inc. v. Ins. Co. of N. Am., 916 F.2d 267, 270–71 (5th Cir.1990) (applying

Louisiana law)). In Miss. Valley Gas, the Fifth Circuit held that a scheme in which natural gas was

recirculated through a meter, causing the insured to sustain a monetary loss, was not “direct

physical loss of or damage to Covered Property” because “absent some physical manifestation of

loss or damage to the gas itself,” there was no coverage for “mere monetary losses . . . .” Id.

       Similarly, in J.O. Emmerich, Judge Jordan of this Court held that where the insured, a

newspaper, lost electricity at its offices and was unable to access its computers, this was not a

“direct physical loss” because “[t]he data existed on the computer both before and after the power

outage,” and “Plaintiff’s interpretation of the contract would render the words ‘direct’ and

‘physical’ meaningless in the context of the policy.” J.O. Emmerich, 2007 WL 9775576, at *3.

The court further explained that, where the data was not “in any way lost or damaged,” but “was

merely unavailable until power was restored,” “[t]his does not constitute a ‘direct physical loss of

or damage to’ covered property.” Id. at *4. Here, Plaintiff has not even lost access to any of its

property; it has only been required to limit its operations to takeout and delivery service on its

premises, under the Orders for “social distancing” purposes. As a matter of law, this does not




                                                 22
      Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 23 of 26




constitute “direct physical loss of or damage to property at [Plaintiff’s] premises.”11 Nothing has

happened to the property at Plaintiff’s premises; the only thing that needs to happen for Plaintiff

to resume dine-in service is for government officials to relax the “social distancing” requirements.

And even if Plaintiff could satisfy the “direct physical loss of or damage to property” requirement,

the virus exclusion would preclude coverage, as explained below.

                2.      As a Matter of Law, Plaintiff Cannot Establish Entitlement to
                        Business Income and Extra Expense Coverages Because Those
                        Coverages Do Not Apply to Losses Caused by or Resulting from a
                        Virus

        Even if Plaintiff had alleged direct physical loss of or damage to property at the insured

premises, which, again, as a matter of law it has not, Plaintiff’s claims for Business Income and

Extra Expense coverages still would fail as a matter of law. Plaintiff cannot escape the fact that a

virus is not a Covered Cause of Loss: the virus exclusion expressly applies not only to Civil

Authority coverage but also to the Business Income and Extra Expense coverages. Ex. A, p. 148

of 170 (“The exclusion applies to . . . forms or endorsements that cover business income, extra

expense, rental value or action of civil authority”) (emphasis added). Plaintiff’s vague allegations

regarding purported loss of or damage to property giving rise to a suspension of its operations and

the Orders attribute all of this to the Coronavirus, Compl., ¶¶ 6, 30, 64(d), and the virus exclusion

precludes coverage for Business Income and Extra Expense claimed on this basis. Thus, as a matter




11
   Moreover, the Policy must be read as a whole, Hayne v. Doctors Co., 145 So. 3d 1175, 1180
(Miss. 2014), and Plaintiff’s contention that a limitation on its operations as a result of the Orders
constitutes “direct physical loss of or damage to property at [Plaintiff’s] premises” is further
dispelled by the fact that the Policy excludes “loss or damage caused by or resulting from . . . loss
of use,” “loss or damage caused directly or indirectly by . . . [t]he enforcement of any ordinance
or law . . . [r]egulating the . . . use . . . of any property,” and “loss or damage caused by or resulting
from . . . [a]cts or decisions . . . of any . . . governmental body.” Ex. A, at pp. 42, 44, 46 of 170.
                                                   23
      Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 24 of 26




of law, Plaintiff’s Complaint premised on the Coronavirus cannot trigger Business Income or Extra

Expense coverage.

        C.      Dismissal of the Complaint Is Proper Because Plaintiff Is Not Entitled to Any
                of His Requested Declarations or Damages

        Because Plaintiff cannot demonstrate as a matter of law that it is entitled to coverage under

the Policy’s Civil Authority, Business Income, or Extra Expense provisions, Plaintiff is not entitled

to the declaration it seeks, nor can Plaintiff establish that Travelers breached the Policy. Plaintiff

seeks a declaration that the Policy “provides coverage for business income losses and extra

expense losses incurred due to virus pandemic and the measures taken by civil authorities to

prevent the spread of COVID-19.” Compl., p. 17 (“Wherefore” paragraph). As discussed above,

Plaintiff has failed to state a claim that Civil Authority, Business Income, or Extra Expense

coverage applies, and the virus exclusion precludes any coverage for Plaintiff’s claim. Thus, no

cognizable legal theory or set of facts has been alleged to sustain the declaration or to provide a

valid basis for Plaintiff’s declaratory judgment or breach of contract claims.

        D.      The Putative Class Claims Should Be Dismissed Due to Plaintiff’s Failure to
                State a Claim for Relief as to Itself

        To the extent Plaintiff attempts to plead claims on behalf of a proposed class, Compl., ¶¶

56-68, those allegations cannot survive where Plaintiff’s individual claims fail to state a claim.

See, e.g., Audler v. CBC Innovis Inc., 519 F.3d 239, 248 (5th Cir. 2008) (“Because no class has

been certified and because, for the reasons discussed below, [named plaintiff’s] direct claims must

be dismissed, he cannot serve as the representative of any properly certified class.”); Everitt v. City

of Marshall, 703 F.2d 207, 210 (5th Cir. 1983) (where named plaintiff’s individual claims are

dismissed, that is fatal to any attempt to certify a class).




                                                   24
      Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 25 of 26




V.     CONCLUSION

       For all of the reasons stated above, Plaintiff has failed to state any claim upon which relief

must be granted. Thus, Travelers respectfully requests that the Court dismiss the Complaint with

prejudice under Federal Rule of Civil Procedure 12(b)(6).

                                      Respectfully submitted,

                                      By:     /s/ Edward J. Currie, Jr.
                                            Edward J. Currie, Jr.
                                            Currie, Johnson & Myers, P.A.
                                            1044 River Oaks Dr.
                                            Jackson, MS 39232
                                            Tel: 601-969-1010
                                            Fax 601-969-5120
                                            E-mail: ecurrie@curriejohnson.com

                                            Brenen G. Ely
                                            ELY & ISENBERG, LLC
                                            2100-B Southbridge Parkway
                                            Suite 380
                                            Birmingham, AL 35209
                                            Tel. 205-313-1200
                                            Fax 205-313-1201
                                            E-mail: bely@elylawllc.com

                                            Stephen E. Goldman (admitted pro hac vice)
                                            Wystan M. Ackerman (admitted pro hac vice)
                                            Robinson & Cole LLP
                                            280 Trumbull Street
                                            Hartford, CT 06103
                                            Tel: 860-275-8200
                                            Fax: 860-275-8299
                                            E-mail: sgoldman@rc.com
                                            E-mail: wackerman@rc.com

                                            Attorneys for Defendants
                                            Travelers Casualty Insurance Company of America




                                                25
     Case 2:20-cv-00087-KS-MTP Document 10 Filed 06/22/20 Page 26 of 26




                                CERTIFICATE OF SERVICE
       I, Edward J. Currie, Jr., certify that on June 22, 2020, I caused a true and correct copy of

the foregoing to be served via ECF upon the following:

                                      John W. Barrett
                                      Don Barrett, PA
                                      P. O. Box 927
                                      404 Court Square North
                                      Lexington, MS 39095
                                      Tel.: 662-834-2488
                                      Fax: 662-834-2628
                                      Email: dbarrett@barrettlawgroup.com

                                      Attorney for Plaintiff, Real Hospitality, LLC

                                              _/s/ Edward J. Currie, Jr._____________________
                                              Edward J. Currie, Jr.




                                                26
